—Order unanimously reversed on the law without costs, petition reinstated and matter remitted to Onondaga County Family Court for further proceedings in accordance with the following Memorandum: Family Court erred in granting respondents’ motion to dismiss the petition in this child protective proceeding at the close of petitioner’s direct case based upon a finding that petitioner had failed to establish a prima facie case. Viewing the evidence at that point in the trial in the light most favorable to petitioner (see, Parvi v City of Kingston, 41 NY2d 553, 554; Nicholas v Reason, 84 AD2d 915), we conclude that petitioner established a prima facie case of child abuse and neglect (see, Family Ct Act § 1046 *1089[aj [ii]; Matter of Shawniece E., 110 AD2d 900). Because the court terminated this proceeding at the close of petitioner’s case, a new hearing is required (see, Matter of Shawniece E., supra). (Appeal from Order of Onondaga County Family Court, Bersani, J. — Child Abuse and Neglect.) Present— Green, J. P., Pine, Fallon, Callahan and Doerr, JJ.